ROBERT L. BLAND, Judge.
The record of the above styled claim was referred to the court of claims by the state road commission in pursuance of section 17 of the court act. The claim is for the sum of $18.36. The state road commission concurs in the payment of the claim. The attorney general approves its payment. The claim grows out of a wreck between state road commission pickup car No. 338-18 and claimant’s private Plymouth automobile, at Grants-ville, in Calhoun county, on June 15, 1941.
In view of the recommendation of the state road commission and the approval of the attorney general, we are of opinion that the award should be made.
We, therefore, award to the claimant the sum of eighteen dollars and thirty-six cents ($18.36).